THE THIRTEENTH COURT OF APPEALS

                                   13-16-00189-CV


                                     Danny Hilal
                                          v.
                                 Harris County, et al.


                                  On appeal from the
                     151st District Court of Harris County, Texas
                            Trial Cause No. 2014-37265


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

May 19, 2016.